*1334Petition for Rehearing.
HATCHETT, Chief Judge:
In light of Calderon v. Ashmus, — U.S. -, 118 S.Ct. 1694, 140 L.Ed.2d 970 (1998), we grant Florida’s petition for rehearing, vacate our previous opinion, Hill v. Butterworth, 133 F.3d 783 (11th Cir.1997), reverse the judgment of the district court, and remand the case with instructions to dissolve the injunction and dismiss the complaint for want of a justiciable case or controversy. See Hill, 133 F.3d at 785 n. 7 (Florida raised this issue on appeal).**
REVERSED and REMANDED.

 Florida's motion to stay is denied as moot.